HAWKINS, Presiding Judge.
In his motion for rehearing appellant insists that we were in error in holding that a “permit” to use the highways and a “certificate of convenience and necessity” relative to the use of the highways are convertible terms under our statute.
It will be noted that in Sec. 11, Art. 911-b, Vernon’s Tex. Civil Statutes, 1936, when speaking of the “certificate of convenience and necessity,” used the phrase in conjunction with a “permit” as follows: “Upon the filing of said application for a certificate or permit the Commission shall fix a time and place for hearing,” etc.
*378Again in Section 12 of Art. 911-b we find the following: “The hearing on an application for á certificate or permit shall be conducted under such rules and regulations as the Commission may prescribe * * * The Commission at any time after hearing had, upon notice to the holder of any certificate or permit, and after opportunity given such holder to be heard, may by its order revoke, suspend or amend any certificate or permit issued under the provisions of this Act, where in such hearing the Commission shall find that such certificate or permit holder has discontinued operation or has violated, refused or neglected to observe the Commission’s lawful orders * * * provided, that the holder of such certificate or permit shall have the right of appeal * * *”
Again in Section 13 of such statute we find: “Before any permit or certificate of public convenience and necessity may be issued to any motor carrier and before any motor carrier may lawfully operate under such permit or certificate as the case may be, such motor carrier shall file with the Commission bonds * * *”
Again in Section 13a of such statute we find: “The Commission is vested with power and authority, and it is hereby made its duty, to approve or disapprove the nature and character of the equipment to be used under any permit or certificate and the amount and character of tonnage which may be hauled thereunder on any motor vehicle, trailer or semitrailer used under such permit or certificate and in approving the amount and character of tonnage to be hauled on any such vehicles, trailers or semitrailers under any permit or certificate * * *”
It appears from the foregoing quotations from our statute that the word “permit” is always used in conjunction with and interchangeably for the phrase, “certificate of convenience and necessity,” intending to describe and describing the same thing relative to a permit to use State highways for certain purposes. It will be noticed that at no time does the statute say either a permit or a certificate of convenience and necessity, but it consistently uses the word “permit” or the phrase “certificate of convenience and necessity,” thus evidencing the fact that two instruments are not intended to be referred to, but only one instrument, characterized by two alternative names, both meaning the same thing.
The question involved was given our best attention on original submission. Believing the correct disposition was thus made of the appeal, the motion for rehearing is overruled. „